Citation Nr: 1718513	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral disability of the foot, to include residuals from a cold injury.

2.  Entitlement to service connection for a lumbar spine disability, to include surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from December 1960 to May 1965.

This claim arises to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims of entitlement to service connection for a disability of the left foot, to include residuals from a cold injury, a disability of the right foot, to include residuals from a cold injury, and a lumber spine disability.  These issues were previously remanded by the Board in January 2014 and May 2016 for further development.


FINDINGS OF FACT

1.  The evidence of record does not establish a nexus between the Veteran's bilateral foot disability and his period of service.

2.  There is clear and unmistakable evidence both that the Veteran had a congenital condition prior to acceptance and enrollment for service; and that was not aggravated beyond its natural progression due to his period of service.  

3.  The evidence of record does not establish that the Veteran's lumbar spine disability was caused by or the result of his period of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral disability of the foot, to include residuals from a cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2016).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA's duty to notify was satisfied by letter on March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, private treatment records, and the Veteran's lay statements.

In fulfilling the duty to assist, VA examinations were afforded the Veteran in connection with his claim in May 2015.  In January 2016, the Board found the May 2015 examinations to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Veteran was again afforded examinations in connection to his present claims in August 2016.  The VA examiner in the August 2016 examinations gave detailed analysis of the bases for the opinions reached and made findings as to the nature and etiology of the Veteran's disabilities.  Thus, these examinations have been found to be adequate.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016). 

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Disability of the Foot

The Veteran first contends that his bilateral foot disability is a result of his period of service.  Specifically, the Veteran asserts that during his service in Korea, he was exposed to extreme weather, including cold, snow and ice.  The Veteran asserts that due to these conditions, he has recurrent pain in his feet with symptoms of burning, peeling, stinging, numbness and turning colors.  

Service treatment records for the Veteran's periods of active service are negative for any complaints, treatment, or diagnoses of any cold injury of the feet.  There is an assertion of a foot disability in a February 2009 self-report protocol examination history for cold injuries.  In this record, the Veteran states he has current symptoms of cold injury from frostbite he acquired while in service in Korea.  He endorsed symptoms of pain, tingling, stinging, numbness and sensitivity to cold.

Turning to the first element of service connection, the Veteran has a current bilateral foot disability.  According to the August 2016 VA examination, the Veteran has a current diagnosis of diabetic peripheral neuropathy of both feet.

Turning to the second element, the Veteran has indicated that, while in Korea, he marched in the field with full gear in 0 degrees or less temperature.  He went on to state that he marched at least four to six hours a day in the extreme winter weather causing his feet to sting, burn, become numb and develop blisters.  The Veteran further asserts that he did not report his cold weather injuries because he did not know that it would result in a permanent condition and because he felt he could not complain in the military.  The Veteran is competent to report in-service weather exposure that is consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board accepts his in-service exposure.

Notwithstanding the conceded in-service weather exposure, the third element, a causal connection between weather exposure while in service and the Veteran's present bilateral foot disability, must be established.

In August 2016, a VA examiner, after performing an in-person examination and having reviewed the Veteran's medical records, opined that the Veteran's bilateral foot disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran has a current diagnosis of diabetic peripheral neuropathy of both feet.  The examiner noted that, although the Veteran claims to have cold injury from exposure in Korea, the available medical records do not show this condition to exist.  The examiner went on to explain that, after release from active duty, the Veteran was evaluated for an acute back condition with neurologic findings and the medical documentation does not identify a condition for sequelae from cold injury or any feet symptoms attributed to cold injury.  The examiner noted a prior medical report, stating that the Veteran was evaluated by a neurologist in May 2009, when the bilateral foot complaint was diagnosed to be from diabetic peripheral neuropathy.  The examiner quoted from this report, stating "he does have pain that is intermittent with paresthesia in a lancinating fashion at the feet due to diabetes. The patient has diabetic peripheral neuropathy."  The examiner noted that the Veteran's separation examination is silent for any cold injury or foot condition.

The VA examiner went on to state that radiologic evaluation of both feet showed bony findings of the distal toes which is attributed to developmental variants in the absence of any other objective evidence for cold injury.  The examiner determined that there was no other neurologic or vascular disease found during this examination to consider as a service-connected condition.  The examiner concluded that, based on this examination and the available medical evidence, there is no nexus for service-connected cold injury involving the right and left foot.

The Board finds this examination to have a clear and definitive conclusion and adequate reasons and bases to bolster the conclusion.  The examiner considered the Veteran's current bilateral foot disability, the Veteran's lay statements regarding the disability and the Veteran's medical history of record.  Moreover, the examiner's determination included findings from personal radiologic examination of the Veteran.  Therefore, the Board finds this examination to be highly probative in nature.

The Board recognizes the Veteran's contention that his period of service resulted in his current bilateral foot disability.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of determining the etiology of the Veteran's foot disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether the Veteran's currently diagnosed foot disability is related to his service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral foot disability is related to his military service.

In weighing the complete evidence of record, the Board finds that the competent and probative evidence of record does not establish a nexus between the current bilateral foot disability and the Veteran's period of service.  Therefore, all the elements for service connection have not been met.  Accordingly, service connection for a bilateral foot disability is not warranted.

Lumbar Spine Disability

Turning to the Veteran's next contention, the Veteran asserts that his lumbar spine disability was aggravated during his period of service.  Specifically, the Veteran asserts that he was born with an extra vertebra that he did not know about until after separation from service.  He further contends that his disability resulted in surgery two years after separation from service.  The Veteran states that he was told by a doctor that he should never have gone into service because the physical activities in service aggravated the problem.  He further states that, as a result of his disability and subsequent surgery, he still has pain that shoots down his legs when he moves certain ways and occasional problems bending forward.

The Board initially observes that the Veteran's contention is not that the Veteran incurred a lumbar spine disability during active service, but that his lumbar spine disability worsened as a result of a service-connected disability.  The Board recognizes that, though the Veteran concedes the congenital nature of this condition, the condition was not noted at the time of service.  However, the medical evidence of record establishes that the asserted condition existed before acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  Specifically, the July 1967 medical record indicates, and the August 2016 examination confirms, that the Veteran was born with a transitional vertebra.  The Board will, therefore, consider whether this congenital condition was aggravated beyond natural progression.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (holding that if a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service).

Service treatment records are negative for evidence of a lumbar spine disability or aggravation thereof during the Veteran's active period of service.

A July 1967 private medical record shows that the Veteran sought emergency medical attention for back pain with pain in both legs.  The Veteran dated the onset of his difficulty while changing tires about eight weeks before seeking medical attention.  The Veteran reported that he felt something pull loose in his back.  He also reported that he gradually got worse.  The examiner stated there were some findings of herniated disc in the left central lumbosacral.  The examiner also stated that x-rays showed a congenital anomaly with bilateral sacralization.  

An August 1967 private medical record shows that the Veteran had a hemilaminectomy performed on his back.  The examiner noted that at the time of hospital admission, the Veteran had physical findings consistent with those of a central herniated disc of the right lumbo-sacral.  The examiner also noted that a mylogram was taken, showing a defect at the right.  The examiner reported that the Veteran had a transitional vertebra at the second space from the bottom with partial lumbarization of S-1.  A radiologic consultation during this hospitalization concluded that the Veteran had mild right scoliosis with straightening at the lateral curvature and a transitional vertebra as described with narrowing at the L-5, S-1 region.

In an August 2016 VA examination, the examiner concluded that the Veteran's lumbar spine disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner stated that the Veteran had bilateral sacralization and scoliosis prior to enlistment.  The examiner noted that a radiograph obtained in 1967 show these conditions.  The examiner went on to explain that sacralization is a congenital condition and scoliosis is a condition with usual onset in childhood.  The examiner stated that it is expected that these conditions existed at the time of enlistment.  The examiner noted that review of the medical records does not show either of these conditions to be diagnosed, nor attributed to a condition while on active duty.

The examiner further noted that the Veteran was found to have mild scoliosis during the radiographic evaluation in 1967. He also stated that the Veteran was found to have a substantial scoliosis during the August 2016 examination.  The examiner explained that the change in scoliosis is considered to be the natural progression of this condition and was not aggravated by active duty.

The examiner went on to note that the Veteran was found to have sacralization, which is a congenital fusion of the last lumbar vertebra to the sacrum.  The examiner stated that, during the operation, the surgeon found bilateral sacralization with no motion of the joint, confirming the continuation of the congenital condition.  The examiner went on to state that there is no evidence that the Veteran's sacralization has been aggravated.  Citing several sources of medical studies and literature, the examiner explained that sacralization does not cause back pain or disability.  The examiner went on to cite medical literature stating that present knowledge does not reveal any correlation between transitional vertebrae and low back pain.  Therefore, the examiner opined that the Veteran's service did not cause aggravation beyond the natural progression of the Veteran's pre-existing lumbar spine disability.

Regarding direct service connection, the evidence of record does not provide a nexus between the Veteran's current lumbar disability and his period of service.  The August 2016 VA examination shows that the Veteran has current diagnoses of lumbar spondylosis, lumbar degenerative disc disease, and a history of herniated nucleus pulposus status post bilateral laminectomy.  The examiner explained that the Veteran's degenerative disc disease, herniated nucleus pulposus and laminectomy diagnoses occurred greater than one year after release from active duty.  

The examiner also stated that the medical documentation in 1967 showed the Veteran was evaluated in a clinic in July 1967 when it was identified he had sudden onset of back pain after changing a tire about eight weeks prior to this exam.  The examiner stated that the 1967 medical documentation does not show the Veteran to have a chronic condition prior to the tire changing injury in 1967.  The examiner further noted that lumbar spondylosis was found during this compensation examination and is attributed to the Veteran's advancing age.  Therefore, the examiner opined that the Veteran's lumbar spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The Board finds the opinions reached by the August 2016 examiner to have a definitive conclusions bolstered by adequate reasons and bases.  The examiner considered the Veteran's current lumbar disability, various theories of the disability, the Veteran's lay statements, the medical history of record, current findings based on an in-person examination and medical literature relating to the Veteran's disability.  Moreover, the examiner described and explained an alternative etiology of the Veteran's lumbar disability and an interceding post-service incident that was the catalyst of the Veteran's symptoms.  The Board finds this examination to be highly probative in nature.  Thus, the Board finds that there is clear and unmistakable evidence that the Veteran had back conditions prior to entry to service and there is clear and unmistakable evidence they were not aggravated by service.  

The Board has considered the Veteran's lay statement regarding his lumbar spine disability; however, apart from the Veteran's own assertions, there is no competent and credible evidence linking his current condition to aggravation during service.  While the Veteran is competent to describe his symptoms, without medical training, he is not competent to opine on matters requiring medical expertise, such as the etiology or natural progression of a lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376.  The Veteran's opinion as to the etiology or aggravation beyond natural progression of his back disability is not competent evidence, as such question requires medical expertise to determine.  Therefore, the Board finds no probative value in the Veteran's statements in regard to the etiology of his lumbar spine disability.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a grant of service connection for a lumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

ORDER

Entitlement to service connection for a bilateral disability of the feet, to include residuals from a cold injury, is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


